AO 245B (CASDRev. 08/13) Judgment in a Criminal Case

 

 
 
   
      
   

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNI

UNITED STATES OF AMERICA JUI)GMENT IN AMEMI§
V, (For foenses Committ

FERNANDO MARTlN-MUNOZ (l)

OCT 0 9 2013

 
    

CL
ER €§‘E§; got coum
F] RNlA
or After Nov er ,cNg|-E$?>UTY

Case Number: lSCR3 83 l-GPC

 

ROSELINE FERAL
Defendant`s Attorney
REGisTRATIoN No. 565643 79
E _
THE DEFENDANT:
X] pleaded guilty to count(s) l Of the lnfOI'matiOrl

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Numbergs[
18 USC 1546 Fraud And Misuse of Visas, Permits, and C)ther Entry Documents l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:| The defendant has been found not guilty on count(s)
[:\ Count(s) dismissed on the motion of the United States.

 

Assessment : $lO0.00 - Waived

JVTA Assessment*: $

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.
Fine Waived l:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

October 9, 2018

Date of Imposition of Sentence

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

18CR3831-GPC

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: FERNANDO MARTIN-MUNOZ (l) Judgment - Page 2 of 2
CASE NUMBER: l 8CR3 83 l -GPC
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|jl:l

|:| The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

|:l as notified by the United States Marshal.

[:] The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
l:l as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on tO

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

lSCR383 1-GPC

